Title: From George Washington to Board of War, 5 August 1781
From: Washington, George
To: Board of War


                        
                            Gentn
                            Head Quarters Dobbs’s Ferry 5th Augt 1781.
                        
                        I have been honored with your favors of the 17th and 26th ulto the first enclosing three plans for filling
                            the present Vancancies and making future promotions in the Medical Line and which you were pleased to submit to my opinion—That I
                            might obtain as extensive a knowledge as possible of the sentiments of the Army upon this matter, I committed the plans to
                            the General Officers and desired them to report their opinions thereon to me—This, after consulting the Director and
                            Physician General, they have done—Inclosed you will find a Copy of their Report, which is principally founded upon the
                            plan No. 1 and which corresponds with my Ideas.
                        I must again thank you Gentlemen for your attention to the affairs of my Household. Mr Morris has furnished
                            me with a draft upon New London for 2500 dollars specie. I have the honor to be &c.
   see the originial filed among opinions of General officers 2d Augt 1781.


                    